Case 1:21-cv-00685-AJT-TCB Document 3 Filed 06/08/21 Page 1 of 2 PageID# 30




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

 FRANCISCO MENDOZA, MIGUEL
 MARTINEZ and KEVIN RODRIGUEZ,
 individually and on behalf of all others similarly
 situated,

                            Plaintiffs,

 v.                                                     Civil Action No. 21-cv-00685

 CARDINAL MULTI SERVICES LLC and
 WILSON O. AGUILAR,

                            Defendants.



      MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION AND
                      COURT-FACILITATED NOTICE
        Plaintiffs, through their undersigned counsel, respectfully move the Court in this Fair

Labor Standards Act (“FLSA”) case to certify their FLSA claim as a collective action pursuant to

29 U.S.C. § 216(b), and to facilitate the issuance of notice to all potential class members. In

support of this motion, Plaintiffs submit the accompanying memorandum of law and exhibits.



Dated June 8, 2021                             Respectfully submitted,
                                              /s/ Mark Hanna
                                              Mark Hanna (Virginia Bar No. 45442)
                                              Roseann R. Romano (pro hac forthcoming)
                                              Murphy Anderson PLLC
                                              1401 K Street NW, Suite 300
                                              Washington, DC 20005
                                              Phone: (202) 223-2620
                                              Fax: (202) 296-9600
                                              mhanna@murphypllc.com
Case 1:21-cv-00685-AJT-TCB Document 3 Filed 06/08/21 Page 2 of 2 PageID# 31




                                  CERTIFICATE OF SERVICE
        I hereby certify that on this 8th day of June, 2021, I filed the foregoing Motion for

Conditional Collective Action Certification and Court-Facilitated Notice using the Court’s

CM/ECF system. I hereby certify that a copy of the Motion for Conditional Collective Action

Certification and Court-Facilitated Notice and all attachments is being served by personal service

on the Defendants as part of the service of original process, including the summons, complaint,

and other initial papers filed in this case, at the addresses listed below.

CARDINAL MULTI SERVICES LLC
c/o Christopher Lee Aguilar
5504 Oakwood Road
Alexandria, VA 22310

WILSON O. AGUILAR
6412 Franconia Road
Springfield, VA 22150

                                                              /s/
                                                        Mark Hanna
